ORDER
11 Considering the Petition for Interim Suspension filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Yolanda Julie King, Louisiana Bar Roll number 22096, be and she hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19, pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
NEW ORLEANS, LOUISIANA, this _day of_, 2016.
FOR THE COURT:
/s/ Jeannette Theriot Knoll /s/ Justice, Supreme Court of Louisiana
JOHNSON, C.J., recused.